                Case 2:20-cr-00011-JAM Document 45 Filed 05/08/20 Page 1 of 3


1 MCGREGOR W. SCOTT
  United States Attorney
2 JUSTIN L. LEE
  Assistant United States Attorney
3 501 I Street, Suite 10-100
  Sacramento, CA 95814
4 Telephone: (916) 554-2700

5 Attorneys for Plaintiff
  United States of America
6

7

8                                 UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10

11 UNITED STATES OF AMERICA,                       CASE NO. 2:20-CR-00011-JAM
12                                  Plaintiff,     STIPULATION REGARDING EXCLUDABLE
                                                   TIME PERIODS UNDER SPEEDY TRIAL
13                           v.                    ACT; FINDINGS AND ORDER
14 JONATHAN NOEL BELTRAN-OCHOA,                    DATE: May 12, 2020
   BRYAN SAHID FAVELA,                             TIME: 9:15 a.m.
15 ANGEL GIOVANI BELTRAN, AND                      COURT: Hon. John A. Mendez
   ISAIAH MEZA,
16
                       Defendants.
17

18
                                              STIPULATION
19
           1.      By previous order, this matter was set for status on May 12, 2020.
20
           2.      By this stipulation, defendants now move to continue the status conference
21
     until July 14, 2020 at 9:15 a.m., and to exclude time between May 12, 2020, and July 14,
22
     2020, under Local Code T4.
23
           3.      The parties agree and stipulate, and request that the Court find the
24
     following:
25
                   a)     The government has represented that the discovery associated with
26
           this case includes investigative reports, photographs, and audio recordings. All of
27
           this discovery has been either produced directly to counsel and/or made available
28
           for inspection and copying.

      STIPULATION REGARDING EXCLUDABLE TIME         1
      PERIODS UNDER SPEEDY TRIAL ACT
            Case 2:20-cr-00011-JAM Document 45 Filed 05/08/20 Page 2 of 3


 1               b)      Counsel for the defendants desire additional time to consult with their

 2        clients, review the charges and discovery, conduct defense investigation, and

 3        otherwise prepare for trial.

 4               c)      Counsel for the defendants believe that failure to grant the above-

 5        requested continuance would deny them the reasonable time necessary for effective

 6        preparation, taking into account the exercise of due diligence.

 7               d)      The government does not object to the continuance.

 8               e)      Based on the above-stated findings, the ends of justice served by

 9        continuing the case as requested outweigh the interest of the public and the

10        defendant in a trial within the original date prescribed by the Speedy Trial Act.

11               f)      For the purpose of computing time under the Speedy Trial Act, 18

12        U.S.C. § 3161, et seq., within which trial must commence, the time period of May

13        12, 2020 to July 14, 2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§

14        3161(h)(7)(A), B(iv) [Local Code T4] because it results from a continuance granted

15        by the Court at defendant’s request on the basis of the Court’s finding that the ends

16        of justice served by taking such action outweigh the best interest of the public and

17        the defendant in a speedy trial.

18 ///

19 ///

20 ///

21 ///

22 ///

23 ///

24 ///

25 ///

26 ///

27 ///

28 ///

     STIPULATION REGARDING EXCLUDABLE TIME        2
     PERIODS UNDER SPEEDY TRIAL ACT
               Case 2:20-cr-00011-JAM Document 45 Filed 05/08/20 Page 3 of 3


1         4.      Nothing in this stipulation and order shall preclude a finding that other

2 provisions of the Speedy Trial Act dictate that additional time periods are excludable from

3 the period within which a trial must commence.

4         IT IS SO STIPULATED.

5

6
     Dated: May 7, 2020                               MCGREGOR W. SCOTT
7                                                     United States Attorney
8
                                                      /s/ JUSTIN L. LEE
9                                                     JUSTIN L. LEE
                                                      Assistant United States Attorney
10

11
     Dated: May 7, 2020                               /s/ MICHAEL D. LONG
12                                                    MICHAEL D. LONG
                                                      Counsel for Defendant
13                                                    ISAIAH MEZA
     Dated: May 7, 2020                               /s/ KYLE R. KNAPP
14                                                    KYLE R.KNAPP
                                                      Counsel for Defendant
15                                                    ANGEL BELTRAN
     Dated: May 7, 2020                               /s/ ETAN ZAITSU
16                                                    ETAN ZAITSU
                                                      Counsel for Defendant
17                                                    BRYAN SAHID FAVELA
     Dated: May 7, 2020                               /s/ CLEMENTE JIMENEZ
18                                                    CLEMENTE JIMENEZ
                                                      Counsel for Defendant
19                                                    JONATHAN BELTRAN-OCHOA
20

21                                    FINDINGS AND ORDER
22        IT IS SO FOUND AND ORDERED this 7th day of May, 2020.
23
                                                       /s/ John A. Mendez
24                                              THE HONORABLE JOHN A. MENDEZ
                                                UNITED STATES DISTRICT COURT JUDGE
25

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME        3
     PERIODS UNDER SPEEDY TRIAL ACT
